Hanford, District Judge.
This is a suit in rem, to recover the amount of a premium for marine insurance issued to the owner of the vessel libeled. The claimant has filed exceptions to the libel on the ground that there is no lien to support process in rem, and the court is without jurisdiction. There is no statute giving a lien for insurance premiums in this state, and whether such a lien exists under the general maritime law is a question upon which I find a conflict of authority. But a majority of the cases, and I think the weightier decisions, affirm that insurance for the personal benefit of an owner is not essential to render a vessel seaworthy, or an aid to navigation, and there can be no reason for giving credit to the vessel for such expense; therefore, the lien does not exist. Henry, Adm. p. 130; The John T. Moore, 3 Woods, 61; The Jennie B. Gilkey, 19 Fed. Rep. 127; The Waubaushene, 22 Fed. Rep. 109; note to The Dolphin, 1 Flip. 580. I hold to this view, and will sustain the exceptions.